DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected (and by extension its dependents are rejected) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
The definition of the code is simply incomplete. By amendment, the applicant has removed portions of the claim that describe essential features of the code.
The reference portion is largely undefined.
The code portion is now undefined. The fact that the coding occurs along a virtual circular line, and that the information is encoded based on the distance along that line has been omitted by amendment. This is essential for defining how the code works. Without this, it would be unclear how information is encoded, and the code would be generally undefined.

The examiner notes that even if these 112 issues were overcome by amendment, Double Patenting rejections (see below) could likely be made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,595,669. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are clearly drawn to the same coding scheme – whereby data pertaining to beverage or food preparation is encoded by how much distance along a virtual circular line a data unit is placed with respect to a reference line marking a starting line along the circular virtual encoding line -- as seen in the claims of the patent, which describe the instantly claimed coding scheme in great detail. Both sets of claims describe essentially the same encoding scheme.

Claims 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,810,391. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are clearly drawn to the same coding scheme – whereby data is encoded by how much distance along a virtual circular line a data unit is placed with respect to a reference line marking a starting line along the circular virtual encoding line -- as seen in the claim of the patent, which describes the instantly claimed coding scheme in great detail. Both sets of claims describe essentially the same encoding scheme.

Claims 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,387,702. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are clearly drawn to the same coding scheme – whereby data pertaining to beverage or food preparation is encoded by how much distance along a virtual circular line a data unit is placed with respect to a reference line marking a starting line along the circular virtual encoding line -- as seen in the claims of the patent, which describe the instantly claimed coding scheme in great detail. Both sets of claims describe essentially the same encoding scheme.

Claims 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,740,583. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are clearly drawn to the same coding scheme – whereby data pertaining to beverage or food preparation is encoded by how much distance along a virtual circular line a data unit is placed with respect to a reference line marking a starting line along the circular virtual encoding line -- as seen in the claims of the patent, which describe the instantly claimed coding scheme in great detail. Both sets of claims describe essentially the same encoding scheme.

Claim 9 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 19 of copending Application No. 5(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are clearly drawn to the same coding scheme – whereby data pertaining to beverage or food preparation is encoded by how much distance along a virtual circular line a data unit is placed with respect to a reference line marking a starting line along the circular virtual encoding line -- as seen in the claims of the application, which describe the instantly claimed coding scheme in great detail. Both sets of claims describe essentially the same encoding scheme.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,827,875. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are clearly drawn to the same coding scheme – whereby data pertaining to beverage or food preparation is encoded by how much distance along a virtual circular line a data unit is placed with respect to a reference line marking a starting line along the circular virtual encoding line -- as seen in the claims of the patent, which describe the instantly claimed coding scheme in great detail. Both sets of claims describe essentially the same encoding scheme.

Claims 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,478,010. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are clearly drawn to the same coding scheme – whereby data pertaining to beverage or food preparation is encoded by how much distance along a virtual circular line a data unit is placed with respect to a reference line marking a starting line along the circular virtual encoding line -- as seen in the claims of the patent, which describe the instantly claimed coding scheme in great detail. Both sets of claims describe essentially the same encoding scheme.

Claims 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,820,746. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are clearly drawn to the same coding scheme – whereby data pertaining to beverage or food preparation is encoded by how much distance along a virtual circular line a data unit is placed with respect to a reference line marking a starting line along the circular virtual encoding line -- as seen in the claims of the patent, which describe the instantly claimed coding scheme in great detail. Both sets of claims describe essentially the same encoding scheme.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876